Case 0:19-cv-60724-JEM Document 71 Entered on FLSD Docket 03/20/2019 Page 1 of 14




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO
                               Judge Christine M. Arguello


  Civil Action No. 18-cv-01325-CMA-SKC

  ASPEN CORPORATIONS, INC., a Delaware corporation d/b/a Aspen Media,

         Plaintiff,

  v.

  SCOTT GORMAN, and
  EDJSOURCE, LLC, a Florida limited liability company,

         Defendants.


       ORDER GRANTING IN PART DEFENDANTS’ MOTION TO DISMISS OR
                             TRANSFER VENUE
  ______________________________________________________________________

         This matter is before the Court on Defendants Scott Gorman’s and EDJSource,

  LLC’s (collectively, “Defendants”) Motion to Dismiss First Amended Complaint or in the

  Alternative Transfer Venue to the Southern District of Florida (the “Motion”). (Doc.

  # 23). The Court has reviewed the Motion and related filings, as well as the applicable

  law. For the reasons described herein, the Court grants in part Defendants’ Motion and

  transfers this action to the United States District Court for the Southern District of

  Florida.

                                        I.     BACKGROUND

         This dispute arises from an employment relationship between Plaintiff Aspen

  Corporation, Inc. and Defendant Gorman. (Doc. # 19 at 1.)
Case 0:19-cv-60724-JEM Document 71 Entered on FLSD Docket 03/20/2019 Page 2 of 14




         Plaintiff purports to be a Delaware corporation “with its principal place of

  business at . . . Lafayette, Colorado.” (Id. at 2.) Plaintiff engages in business process

  outsourcing (“BPO”) and marketing and research for business-to-business and

  business-to-customer services. (Id.) It maintains three call centers: “its headquarters in

  Lafayette Colorado; Nashville, Tennessee; and India.” (Id. at 5.)

         Defendant Gorman is a resident of Florida. (Id. at 2.)

         In October 2016, Plaintiff purchased assets of two companies owned in part and

  “controlled” by Defendant Gorman. (Id. at 3.)

         Immediately following Plaintiff’s asset purchases from Gorman’s two companies,

  Plaintiff and Gorman executed an Employment Agreement pursuant to which Gorman

  was to become the CEO of Plaintiff for at least twelve months. (Id. at 4–5; Doc. # 19-1.)

  The Employment Agreement contained nondisclosure, non-competition, and non-

  solicitation provisions:

         1. (b) Devotion to Duties. While you are employed, you will use your best
         efforts, skills and abilities to perform all duties assigned to you and to devote
         your full business time and energies to the business and affairs of the
         Company [Plaintiff]. While you are employed, you will not undertake any
         other employment from any person or entity without the prior written consent
         of the Company.
         ...
         5.      Non-Competition; Non-Solicitation. During the period in which you
         are employed hereunder and for a period of two years following the
         termination of your employment . . . you will not, without the prior written
         consent of the Company for yourself or on behalf of any other person or
         entity, directly or indirectly, own, manage, operate or control, or be
         concerned, connected or employed by, or otherwise associate in any
         manner with, any business which is competitive with the business of the
         Company within a 50 mile radius of any of the current or future locations . . .
         ; or either individually or on behalf of or through any third party, directly or
         indirectly, solicit, or attempt to solicit, for the purpose of competing with the


                                                2
Case 0:19-cv-60724-JEM Document 71 Entered on FLSD Docket 03/20/2019 Page 3 of 14




          Company, any customers or prospective customer of the Company, or any
          employee of the Company.
          ...
          6.     Protected Information. You will at all times . . . maintain in confidence
          and will not, without the prior written consent of the Company, use, except
          in the course of performance of your duties for the Company, disclose or
          give to others any Confidential Information.

  (Doc. # 19-1 at 2–4.) Plaintiff alleges that based on this Employment Agreement, it

  “expended time and resources putting [Defendant Gorman] in position as its CEO, Vice

  President, Secretary and Treasurer” and “continually updated” Defendant Gorman “on

  products, suppliers, pricing, profit margins, and customer needs related to all of [its]

  business.” (Doc. # 19 at 5.) During his employ, Defendant Gorman “operated remotely

  from Florida” but visited Colorado at least four times in connection with his employment.

  (Id.; Doc. # 23-1 at 2.)

          On April 1, 2017, Plaintiff and Defendant Gorman executed an Addendum to the

  Employment Agreement providing, in relevant part:

          3.      Devotion to Duties. The Company will recognize and allow
          [Defendant Gorman], for the remainder of the Agreement, to entertain
          conducting paid services to other organizations and not have to be
          responsible for Devotion of Duties as specified in Section 1 (d) in the
          Employment Agreement “Devotion to Duties”. The Executive will give
          priority to his duties within the Employment Agreement above those he may
          conduct with outside parties.

  (Doc. # 19 at 6; Doc. # 19-2.) Plaintiff states that the Addendum did not give Defendant

  Gorman “permission to set up a competitor or to usurp [its] corporate opportunities.”

  (Doc. # 19 at 6.) Rather, in its view, Defendant “Gorman deceived [Plaintiff] into

  believing that he was going to look at opportunities that did not compete with Aspen.”

  (Id.)


                                                 3
Case 0:19-cv-60724-JEM Document 71 Entered on FLSD Docket 03/20/2019 Page 4 of 14




         Plaintiff alleges that on or about May 11, 2017, Defendant EDJSource was

  incorporated in Cooper City, Florida, and has since been “in the business of at least

  BPO, and possibly more” and “has a BPO call center.” (Doc. # 19 at 5–6.) According to

  Plaintiff, Defendant Gorman has been crucial to Defendant EDJSource’s incorporation

  and business. (Id.) It alleges that “[o]ne of the Managing Members of EDJSource is

  Gorman Consulting Group, Inc.” and that Defendant Gorman is the President and CEO

  of the Gorman Consulting Group, with his wife serving as Treasurer. (Id. at 6.) Plaintiff

  observes that the Gorman and the Gorman Consulting Group maintain the same

  address and that this address, in addition to Defendant EDJSource’s address, are

  “within a 50-mile radius of the Florida address [Defendant] Gorman used while

  employed as an Officer of [Plaintiff] and as the mailing address for [Plaintiff] on

  corporate filings.” (Id.)

         Plaintiff asserts that it “has discovered that [Defendants] Gorman and EDJSource

  were involved in soliciting a relationship with a [Plaintiff] BPO business developer to do

  BPO business and call center/collections business with a prospective BPO/collections

  customer of [Plaintiff].” (Id.) Plaintiff alleges that in August 2017, while Defendant

  Gorman was still an officer of Plaintiff, Defendants “did BPO business for for [sic] this

  prospective CPO/collections client.” (Id.) It notes that Defendant Gorman never

  presented this opportunity to Plaintiff and that it “never consented to [Defendant]

  Gorman competing with [it] or soliciting an actual or prospective relationship of [it].” (Id.)




                                                4
Case 0:19-cv-60724-JEM Document 71 Entered on FLSD Docket 03/20/2019 Page 5 of 14




          On May 30, 2017, Plaintiff terminated Defendant Gorman’s Employment

  Agreement “for Gross Misconduct and violations of the Employment Agreement.”1 (Id.

  at 7.) Plaintiff also removed Defendant Gorman from all officer roles in its company.

  (Id.)

          Plaintiff initiated this action against Defendants on May 30, 2018, see (Doc. # 1),

  and asserts fourteen claims in its First Amended Complaint: (A) breach of contract; (B)

  breach of fiduciary duties; (C) misappropriation of trade secrets under the Colorado

  Uniform Trade Secrets Act (“CUTSA”), Colo. Rev. Stat. §§ 7-74-101, et seq.; (D)

  intentional interference with prospective business relationships; (E) unjust enrichment;

  (F) civil theft pursuant to Colorado law, Colo. Rev. Stat. § 18-4-401; (G) civil conspiracy

  “under Colorado and New York law;” (H) intentional interference with contractual

  relations; (I) exemplary damages pursuant to Colorado law, Colo. Rev. Stat. § 13-21-

  102; (J) violation of the federal Defendant Trade Secrets Act, 18 U.S.C. § 1836(b); (K)

  misappropriation; (L) tortious interference with business relationships; (M) conversion;

  and (N) unfair competition. (Doc. # 19 at 7–13.)

          Defendants filed the Motion to Dismiss or Transfer Venue on August 21, 2018.

  (Doc. # 23.) They request that the Court dismiss the Complaint in its entirety pursuant

  to Federal Rules of Civil Procedure 12(b)(2), 12(b)(3), and 12(b)(6) or, alternatively,

  transfer venue pursuant to 28 U.S.C. § 1404. (Id. at 1.)




  1Plaintiff states that in August 2017, Defendant Gorman was “still an Officer of [Plaintiff]”, (Doc.
  # 19 at 6), but later asserts that it terminated Defendant Gorman and removed him from his
  officer roles in May 2017, (id. at 7), some three months earlier. Plaintiff does not attempt to
  explain the inconsistency in these dates.

                                                   5
Case 0:19-cv-60724-JEM Document 71 Entered on FLSD Docket 03/20/2019 Page 6 of 14




         Plaintiff responded in opposition to the Motion on October 2, 2018 (Doc. # 31), to

  which Defendants replied on October 30, 2018 (Doc. # 45).

                                         II.    DISCUSSION

         Defendants move to dismiss the action in its entirety on three grounds: (1)

  pursuant to Federal Rule of Civil Procedure 12(b)(2) for lack of personal jurisdiction; (2)

  pursuant to Rule 12(b)(3) for improper venue; and (3) pursuant to Rule 12(b)(6) for

  failure to state a claim upon which relief may be granted. (Doc. # 23 at 1.)

  Alternatively, they request that the Court transfer the action to the United States District

  Court for the Southern District of Florida pursuant to 28 U.S.C. § 1404(a). (Id. at 6–7.)

         The Court begins with Defendants’ arguments that Plaintiff has not satisfied its

  burden to establish proper venue and that Plaintiff’s Complaint must be dismissed

  pursuant to Rule 12(b)(3). See (Doc. # 23 at 5–8). “[T]here is no mandatory

  ‘sequencing of jurisdictional issues.’” Sinochem Int'l Co. Ltd. v. Malaysia Int'l Shipping

  Corp., 549 U.S. 422, 431 (2007) (quoting Ruhrgas AG v. Marathon Oil Co., 526 U.S.

  574, 584 (1999)). The Supreme Court has explained:

         The question of personal jurisdiction, which goes to the court’s power to
         exercise control over the parties, is typically decided in advance of venue,
         which is primarily a matter of choosing a convenient forum. On the other
         hand, neither personal jurisdiction nor venue is fundamentally preliminary
         in the sense that subject-matter jurisdiction is, for both are personal
         privileges of the defendant, rather than absolute strictures on the court, and
         both may be waived by the parties. Accordingly, when there is a sound
         prudential justification for doing so, we conclude that a court may reverse
         the normal order of considering personal jurisdiction and venue.

  Leroy v. Great W. United Corp., 443 U.D. 173, 180 (1979) (internal citations omitted).




                                               6
Case 0:19-cv-60724-JEM Document 71 Entered on FLSD Docket 03/20/2019 Page 7 of 14




         Such a justification for considering venue before personal jurisdiction exists in

  this matter. It is likely that, if the Court began by considering personal jurisdiction, it

  would determine that Plaintiff has not demonstrated that Defendants have had sufficient

  minimum contacts with the District of Colorado to establish personal jurisdiction, and the

  Court would necessarily dismiss the action without prejudice pursuant to Rule 12(b)(2).

  Plaintiff would likely then re-file this action in the Southern District of Florida, where the

  court’s personal jurisdiction over Defendants is indisputable. In light of the Court’s

  conclusion that venue is improper in the District of Colorado and its transfer of this

  action to the Southern District of Florida, explained below, the Court believes it is more

  efficient to begin by simply transferring the litigation to the Southern District of Florida,

  rather than dismissing it and effectively requiring Plaintiff to re-file in the Southern

  District of Florida or another federal judicial district. As a prudential matter, it is the

  Court’s practice to seek efficient outcomes. The Court therefore finds it appropriate to

  pretermit the matter of personal jurisdiction because it is clear that venue is improper.

  See Leroy, 443 U.S. at 180–81 (where determining personal jurisdiction would require

  the Court to answer “novel constitutional questions,” “find[ing] it appropriate to pretermit

  the constitutional issue in this case because it is so clear that venue was improper”).

  A.     PRINCIPLES OF VENUE

         It is the plaintiff’s burden to establish that venue is proper in the district in which it

  seeks relief, and once venue is challenged, the plaintiff must “present[] specific facts to

  support the allegations.” Gwynn v. TransCor America, Inc., 26 F. Supp. 2d 1256, 1261

  (D. Colo. 1998).


                                                  7
Case 0:19-cv-60724-JEM Document 71 Entered on FLSD Docket 03/20/2019 Page 8 of 14




         The federal venue statute provides that a civil action may be brought in:

         (1) a judicial district in which any defendant resides, if all defendants are
         residents of the State in which the district is located;
         (2) a judicial district in which a substantial part of the events or
         omissions giving rise to the claim occurred, or a substantial part of
         property that is the subject of the action is situated; or
         (3) if there is no district in which an action may otherwise be brought as
         provided in this section, any judicial district in which any defendant is subject
         to the court's personal jurisdiction with respect to such action.

  28 U.S.C. § 1391(b) (emphasis added). Plaintiff in the action presently before the Court

  asserts that venue is proper under Section 1391(b)(2) “in that a substantial part of the

  events or omissions giving rise to the claims asserted, as well as the harm to [Plaintiff],

  occurred in this District.” (Doc. # 19 at 3.)

         The Court of Appeals for the Tenth Circuit conducts a two-part analysis when

  reviewing challenges to venue under Section 1391(b)(2). Emp’rs Mut. Cas. Co. v.

  Bartile Roofs, Inc., 618 F.3d 1153, 1166 (10th Cir. 2010). First, the Court “examine[s]

  the nature of the plaintiff’s claims and the acts or omissions underlying those claims.”

  Id. Second, it “determine[s] whether substantial ‘events material to those claims

  occurred’ in the forum district.” Id. (quoting Gulf Ins. Co. v. Glasbrenner, 417 F.3d 353,

  357 (2d. Cir. 2005)). “The substantiality requirement is satisfied upon a showing of ‘acts

  or omissions that have a close nexus’ to the alleged claims.’” Id. (quoting Jenkins Brick

  Co. v. Bremer, 321 F.3d 1366, 1372 (11th Cir. 2003)). See also DP Precise, LLC v.

  Phoenix Ins. Co., No. 12-cv-03001-REB-CBS, 2013 WL 2378561, at *2 (D. Colo. May

  20, 2013) (“The forum activities must have been events significant to the plaintiff’s

                                                  8
Case 0:19-cv-60724-JEM Document 71 Entered on FLSD Docket 03/20/2019 Page 9 of 14




  claims”). However, “venue is not limited to the district with the most substantial events

  or omissions.” Emp’rs Mut. Cas. Co., 618 F.3d at 1165. “‘A substantial part of the

  events’ may have occurred in more than one district.” Etienne v. Wolverine Tube, Inc.,

  12 F. Supp. 2d 1173, 1180 (D. Kan. 1998) (quoting Setco Enters. v. Robbins, 19 F.3d

  1278, 1281 (8th Cir. 1994)). Section 1391(b)(2) “contemplates that venue can be

  appropriate in more than one district . . . and permits venue in multiple judicial districts

  as long as a substantial part of the underlying events took place in those districts.”

  Emp’rs Mut. Cas. Co., 618 F.3d at 1166 (quoting Gulf Ins. Co., 417 F.3d at 356).

           Moreover, “unless the balance is strongly in favor of the [defendant], the plaintiff’s

  choice of forum should rarely be disturbed.” Scheidt v. Klein, 956 F.2d 963, 965 (10th

  Cir. 1992). “Nevertheless, courts will ‘accord little weight to a plaintiff’s choice of forum

  where the facts giving rise to the lawsuit have no material relation or significant

  connection to the plaintiff’s chosen forum.’” Sanchez v. Miller, No. 15-cv-01615, 2016

  WL 675816, at *3 (D. Colo. Feb. 19, 2016) (quoting Emp’rs Mut. Cas. Co., 618 F.3d at

  1168).

           Finally, in reviewing a defendant’s Rule 12(b)(3) motion to dismiss for improper

  venue, the Court may examine facts outside of the complaint and must draw all

  reasonable inferences and resolve all factual conflicts in favor of the plaintiff. Hancock

  v. Am. Tel & Tel. Co., Inc., 701 F.3d 1248, 1260–61 (10th Cir. 2012) (quoting 5B

  Charles Alan Wright & Arthur R. Miller, Federal Practice & Procedure § 1352, 324

  (2004)). “Specifically, the Court must accept the well-pleaded allegations of the

  complaint as true to the extent that they are uncontested by the defendant’s affidavits.”


                                                 9
Case 0:19-cv-60724-JEM Document 71 Entered on FLSD Docket 03/20/2019 Page 10 of 14




   Karl W. Schmidt & Assoc., Inc. v. Action Envtl. Sol., LLC, No. 14-cv-00907-RBJ, 2014

   WL 6617095, at *2 (D. Colo. Nov. 21, 2014) (citing Hancock, 701 F.3d at 1260–61). “If

   the parties present conflicting affidavits, all factual disputes are resolved in the plaintiff’s

   favor, and the plaintiff’s prima facie showing is sufficient notwithstanding the contrary

   presentation by the moving party.” Id. (quoting H&H Transformer, Inc. v. Battelle

   Energy All., L.L.C., No. 09-cv-00442-WYD-BNB, 2009 WL 3530370, at *3 (D. Colo. Oct.

   23, 2009)).

   B.     ANALYSIS

          Defendants argue that venue is improper in this District because in Plaintiff’s

   breach of contract and tort claims, “Plaintiff makes no allegation of ‘substantial events’

   material to its claims occurring in Colorado.” (Doc. # 23 at 6.) Rather, in Defendants’

   view, “Plaintiff alleges only that it suffered harm in Colorado.” (Id.) Harm alone,

   Defendants continue, “is not enough to establish venue.” (Id.) (citing Sanchez, 2016

   WL 675816 at *3–4). The Court agrees that venue does not properly lay in this District.

          At the first step of the Tenth Circuit’s two-part Section 1391(b)(2) analysis,

   examining the nature of Plaintiff’s claims and the acts or omissions underlying those

   claims, see Emp’rs Mut. Cas. Co., 618 F.3d at 1166, the Court notes that Plaintiff’s

   claims center on the Employment Agreement that Defendant Gorman allegedly

   breached and on Defendant Gorman’s subsequent dealings with Defendant

   EDJSource. See generally (Doc. # 19.) The acts and omissions underlying Plaintiff’s

   claims took place primarily in Florida, and, to a lesser degree, in Colorado. Defendant

   Gorman “operated remotely from Florida” and used an address in Florida as Plaintiff’s


                                                  10
Case 0:19-cv-60724-JEM Document 71 Entered on FLSD Docket 03/20/2019 Page 11 of 14




   mailing address on corporate filings when in Plaintiff’s employ. (Doc. # 19 at 5–6.)

   Defendant Gorman’s consulting firm helped to incorporate Defendant EDJSource in

   Florida; Defendant EDJSource conducts business in Florida. (Id.) It is Defendant

   Gorman’s alleged acts of sharing Plaintiff’s confidential information and trade secrets

   with Defendant EDJSource that ultimately give rise of Plaintiff’s claims. As to Colorado,

   Plaintiff alleges that its principal place of business is in Colorado, (id. at 2.), and that its

   server, from which Defendant Gorman allegedly misappropriated trade secrets and

   other confidential, proprietary information, is located in Colorado, (Doc. # 31 at 9).

   Defendant Gorman also concedes that he took four business trips to Colorado during

   his employment with Plaintiff. (Doc. # 23 at 4.)

          At the second step of the two-part inquiry, the Court must determine whether

   substantial events material to Plaintiff’s claims occurred in Colorado. See Emp’rs Mut.

   Cas. Co., 618 F.3d at 1166. Even considering Plaintiff’s allegations in its favor, the

   Court concludes that Plaintiff has not made a prima facie showing that substantial

   events material to its claims occurred in this District. Plaintiff’s primary contentions

   regarding substantial events that occurred in Colorado are that it “provided [confidential

   information and trade secrets] to [Defendant] Gorman from its server in Colorado” and

   that Defendant “Gorman’s improper act in taking that information for an improper use

   occurred through his accessing [Plaintiff’s] server located in Colorado.” (Doc. # 31 at 9.)

   Plaintiff does not allege that Defendant Gorman was physically in Colorado when he

   accessed the server; it concedes that Defendant Gorman worked remotely from Florida.

   The location of Plaintiff’s server itself is not significant to Plaintiff’s claims, see DP


                                                  11
Case 0:19-cv-60724-JEM Document 71 Entered on FLSD Docket 03/20/2019 Page 12 of 14




   Precise, LLC, 2013 WL 2378561 at *2; stated differently, Plaintiff has not demonstrated

   a close nexus between Plaintiff’s alleged actions in his Florida home office and the

   District of Colorado, see Emp’rs Mut. Cas. Co., 618 F.3d at 1166.

          Moreover, Plaintiff’s assertion that it “suffered harm in Colorado” does not make

   venue in this District proper. Though where a plaintiff suffered the alleged harm may be

   a relevant factor “when other events giving rise to the claim took place in the same

   district,” Gwynn, 26 F. Supp. 2d at 1262, “the suffering of economic harm within a

   district is not sufficient without more to warrant transactional venue in that district,” Kahn

   v. Davis, No. 10-cv-01715, 2011 WL 4102328, at *2 (D. Colo. Sept. 14, 2011) (quoting

   Charles Alan Wright & Arthur R. Miller, Federal Practice & Procedure § 3806.1 (2010)).

          For these reasons, Plaintiff fails to satisfy its burden to demonstrate that venue is

   proper in the District of Colorado. It has not convinced the Court that Colorado “has the

   type of significant connection to the gravamen of this lawsuit as would justify the usual

   deference to [P]laintiff’s choice of forum.” See Sanchez, 2016 WL 675816 at *4.

   C.     TRANSFER PURSUANT TO 28 U.S.C. §1406

          In the matter presently before the Court, Defendants move the Court to dismiss

   Plaintiff’s action pursuant to Rule 12(b)(3) for improper venue. (Doc. # 23 at 6.)

   However, they seek “as alternative relief, transfer to the [Southern District of Florida].”2

   (Id. at 6–8.)


   2Defendants request transfer “under 28 U.S.C. § 1404(a).” (Doc. # 23 at 6–8.) Section 1404(a)
   provides that “[f]or the convenience of parties and witnesses, in the interest of justice, a district
   court may transfer any civil action to any other district or division where it might have been
   brought or to any district or division to which all parties have consented.” The Court finds that
   Section 1406(a), which similarly allows the Court to transfer an action to another district, is more

                                                    12
Case 0:19-cv-60724-JEM Document 71 Entered on FLSD Docket 03/20/2019 Page 13 of 14




          When venue in the district in which a suit is filed is found to be improper, Section

   1406(a) provides that the Court “shall dismiss, or if it be in the interest of justice, transfer

   such case to any district . . . in which it could have been brought.” 28 U.S.C. § 1406(a);

   see Doering ex rel. Barrett v. Copper Mountain, Inc., 259 F.3d 1202, 1209 n.3 (10th Cir.

   2001). The Tenth Circuit has “interpreted the phrase ‘if it is in the interest of justice’ to

   grant the district court discretion in making a decision to transfer an action or instead to

   dismiss the action without prejudice.” Trujillo v. Williams, 465 F.3d 1210, 1222–23 (10th

   Cir. 2006). “The ‘interest of justice’ is an amorphous standard, left largely undefined by

   the courts.’” Whiting v. Hogan, 855 F. Supp. 2d 1266, 1290 (D.N.M. 2012) (quoting 17

   J. Moore, Moore’s Federal Practice, § 111.34, at 111–65 (3d ed. 2011). Two factors

   that courts have commonly considered” in determining whether to a transfer pursuant to

   Section 1406(a) is in the interest of justice “are (1) the convenience of parties and

   witnesses), and (2) where the relevant events took place.” Aluminal Indus., Inc. v.

   Newtown Commercial Assoc., 89 F.R.D. 326, 330 (S.D.N.Y. 1980) (collecting cases).

   Ordinarily, “transfer will be in the interest of justice because normal dismissal of an

   action that could be brought elsewhere is ‘time consuming and justice defeating.’” 17 J.

   Moore, Moore’s Federal Practice, § 111.34 at 111–65 (quoting Goldlawr, Inc. v.

   Heiman, 369 U.S. 463, 466 (1962)).

          The Court transfers this action to the United States District Court for the Southern

   District of Florida pursuant to Section 1406(a) because doing so is in the interest of




   appropriate for the matter at hand, as it is specifically designed for cases in which venue is
   improper. The Court therefore conducts its analysis in the framework of Section 1406(a).

                                                   13
Case 0:19-cv-60724-JEM Document 71 Entered on FLSD Docket 03/20/2019 Page 14 of 14




   justice. It is in the interest of justice to transfer the suit because: (1) Plaintiff’s

   arguments in support of venue in the District Court are not so patently improper as to

   justify outright dismissal; (2) all Defendants reside in the Southern District of Florida; (3)

   a substantial part of the events underlying Plaintiff’s occurred in the Southern District of

   Florida; (4) it is “justice defeating” to dismiss an action that could be brought elsewhere,

   Goldlawr, Inc., 369 U.S. at 466; and (5) Plaintiff’s objections do not contest that the

   Southern District of Florida has jurisdiction over its claims and that venue is proper in

   that District, see (Doc. # 31 at 9–10).

          Having concluded that transfer pursuant to Section 1406(a) is warranted, the

   Court declines to consider Defendants’ arguments to dismiss pursuant to Rules 12(b)(2)

   and 12(b)(6).

                                            III.   CONCLUSION

          For the foregoing reasons, the Court GRANTS IN PART Defendants’ Motion to

   Dismiss (Doc. # 23) to the extent that it seeks transfer of this action to the United States

   District Court for the Southern District of Florida. It is

          FURTHER ORDERED that this action is transferred to the United States District

   Court for the Southern District of Florida.



          DATED: March 20, 2019
                                                        BY THE COURT:



                                                        _______________________________
                                                        CHRISTINE M. ARGUELLO
                                                        United States District Judge

                                                   14
